The Attorney General has received your request for an opinion wherein you ask the following questions: 1. "Is H.B. 1721 consistent with Article X, Section 14 and Article X, Section 15 of the Oklahoma Constitution and thus constitutional? 2. Is H.B. 1721 otherwise constitutional?" House Bill 1721, 37th Legislature, 2nd Regular Session, 1980, is an Act relating to torts, providing for the indemnification of private citizens or persons dependent thereon, upon death or damage sustained by them when they undertake meritorious action as set out in the Good Samaritan Act, to the extent that they are not compensated for the injury by another source.  Article X, Section 15, of the Oklahoma Constitution provides: " — The credit of the State shall not be given, pledged, or loaned to any individual, company, corporation, or association, municipality, or political subdivision of the State; nor shall the State become an owner or stockholder in, nor make donation by gift, subscription to stock, by tax, or otherwise, to any company, association, or corporation." Article X, Section 14 of the Oklahoma Constitution states in relevant part: "Taxes shall be levied and collected by general laws, and for public purposes only . . ." In order to constitute a public purpose for which money in the State Treasury may be utilized, such purpose must not only be affected with a public interest, but must be performed by the State in the exercise of its governmental functions. Veterans of Foreign Wars of U.S. Department of Oklahoma v. Childers,197 Okl. 331, 171 P.2d 618. The promotion of the interest of individuals, although resulting incidentally in the advancement of the public welfare, is in its essential character a private and not a public object. Hawks v. Bland, 155 Okl. 331, 9 P.2d 720. Further, the gift referred to in Article X, Section 15 refers to gratuitous transfers voluntarily made and without consideration, including payments for which there is no claim enforceable in court. Hawks v. Bland, supra, p. 723.  The indemnification contemplated by the questioned Act, while of benefit to individuals and perhaps incidentally to the public welfare, does not primarily serve a public purpose within the meaning of Article X, Section 14, Oklahoma Constitution. Likewise, it does not avoid being a gift within the meaning of Article X, Section 15, Oklahoma Constitution, as the individuals who are to be benefitted would not have an enforceable claim against the State.  It is, therefore, the official opinion of the Attorney General that your questions be answered as follows: 1. House Bill 1721, 37th Legislature, 2nd Regular Session, 1980, is violative of both Article X, Section 14 and Article X, Section 15 Oklahoma Constitution.  (WILLIAM W. GORDEN, JR.) (ksg)